THEATI-ORNEY~GENE;EUL

                        OP   TEXAS

                       AUS~N a,. TEXAS


                          March .23, 1959

Honorable Frank M. Jackson
Executive Secretary
Teacher Retirement System of Texae
Austin, Texas
                               Opinion No. WU-577
                                Re: 'Whetherthe,Teacher
                                    Retirement System,
                                    under the facts stated,
                                    ii authorized to make
                                    a refund of the accumu-
                                    lated deposits to a
Dear Mr. Jackson:                   member.
        Your request ror an opinion realtes that a member
of the Teacher Retirement System who was employed in a
teaching position at the University of Texas, resigned
his position on October 31, 1958. The member executed
his applicationfor a refund of accumulated deposits on
November 7, and the payroll Division of the University
submitted this applicationfor refund together with their
monthly report covering the member's final deposit on
Deaember 2. The Teacher Retirement System wa8 advised
on Deaember 2, that the member had been re-employedby
the University In a teaching position with another de-
partment. Upon reaeipt of this Information,the Retire-
ment System declined to make a tiefund. The member
contend8 that he became eatitled.to~arefund of his
accumulated deposits upon executl.nu'hisappl?.cation
therefor and the fact that he returned to the .teaching
profession prier to the refunding of his acaumuiated
deposits is immaterial. Your request further recites
that it has not been the policy of the Retirement System
to make refund of accumulated deposits in such cases.
        Subsection 3(b) of Seation   3   of Article 2922-l
reads In part as follows:
        "3. Terminationof Membership.'
        Memberahip In the Retirement System
        shall cease and terminate if:
Honorable prank M. Jackson, Page 2 (w-577)


          .   .   .



        "(b) The member, while absent from
        sern?~ne Wthdmwcl his aocumulateddepo-
        ti~i;s;
              . . .'y(Rmphaslsadded.~)
        Subseation 1 of Section 8 of Artiole 2922-l reads
as follows:
             “Sea. 8.  Return of Aacumulated Contributions
        Upon Cessation of Membership.
             "1. Should a member cease to be a teacher
        or auxiliary employee, except by death or by
        retirementunder the provisions of this Act, he
        shall, upon applicationin writing as presaribed
        by the State Board of Trustees, be paid in full
        the amount of the accumulated contributionsstand-
        ing to the aredit of hie individual account in the
        Teacher Savings Fund, and his account shall there-
        upon be olosed and his membership (if not prevlous-
        lg ended) shall be terminated." (Emphasisadded.)
        In view of the provisions of the foregoing statutes
we do not believe that the member harteither ceased to be
a teacher, Within the meaning of Section 8, or that he has
withdrawn his aoaumulateddeposits while absent from ser-
vice, within the meaning of Section 3, quoted above.
        The law does not contemplatethat a member who is
only temporarilyabsentfrom the teaching professionmay
by reason thereof be entitled to a return of accumulated
deposits. In fact, when the applicationfor refund
reached the Retirement System, stating that the member
had permanently left the teaching profession, the member
had been re-employedby another department of the Uni-
versity. Hence, it cannot be said that the member at
that time had either withdrawn his accumulated deposits
while absent from servlde, or that he had ceased to be
a teaaher within the meaning of the above quoted provi-
sions of the Teacher Retirement Act,
       You are, therefore,advised that the Teacher Re-
tirement System Is not authorized to make a refund of the
member16 accumulateddeposits under the faots stated.
Honorable Frank M. Jackson, page 3 (W-577)


                            SUMMARY
                The Teacher Retirement Syetem of
                Texas, under the facts,stated,
                is not authorized to make a re-
                fund of a member's acaumulated
                deposits.
                               Yours very    truly,
                               WILL WILSON
                               Attorney @enera of Texas



                                 -Leonard Passmore
                                  Assistant
LP:rm:mfh
APPROVED:
OPINION COMMITTEES
Qeo. P. Blackburn, Chairman
                        .,                      ,',
Jot Hodges, Jr.             ,,
Qrundy Williams
Grady H. Chandler
Wallace Flnlroek
RFXtBWED FOR,THE ATTORNEY QENERAL
By W. V. Qeppert